Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Corrected Notice of Allowability

The previous NOA mailed on 10/14/2021 is withdrawn and the instant Office Action replaces that one. Thus, the instant Office action is in response to their amendment of 6/8/2021.
Cancelled claim 5 was previously indicated allowed and original claim 6 indicated cancelled which was a typo issue and is corrected here.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Lorraine Hernandez on 10/06/2021 (see interview summery mailed on 10/14/2021).

Previously withdrawn claims 22-67 and 74-77 are cancelled.

Allowable Subject Matter
Claims 1, 3, 6-12, 14, 17-21 and 78-92 are allowed.
Claims 1, 11, 78 and 85 are allowed for disclosing “a shaped tapered bit having drive surfaces comprising an alternating series of five or six driver lobes and driver troughs about a rotational axis.” These limitations with other claimed limitations in a whole, make the instant invention neither Siong (US Publication No. 2009/0260489 A1). However Siong teaches a total of six alternating driver lobes and troughs.
Claims 3, 6-10 are allowed due to dependency on allowed claim 1.
Claims 11-12, 14 and 17-21 are allowed due to dependency on allowed claim 11.
Claims 79-84 are allowed due to dependency on allowed claim 78.
Claims 86-92 are allowed due to dependency on allowed claim 85.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/MAHDI H NEJAD/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        October 14, 2021